               Case 2:19-cv-00069-LGW-BWC Document 10 Filed 04/15/20 Page 1 of 1


                                                                                 nc

                                        ?intteb States! JBisitrict Cotirt'
                         Jfor tlie ^outliem jSisftritt of d^eorgta                         f 5 tm 3 c5
                                         PninsitDicfe JBibisiton                      J'
              KENNETH ADAM HUNT,                        *

                          Plaintiff,                             CIVIL ACTION NO.: 2:19-cv-69

                                                        *
                    V.
                                                        *

                                                        *
              JIM PROCTOR,et al..
                                                        *

                                                        *
                          Defendants.

                                                     ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.          Dkt. No. 9.   Plaintiff did not file Objections

              to this Report and Recommendation.             Accordingly, the Court

              ADOPTS the Magistrate Judge's Report and Recommendation as the

              opinion of the Court.         The Court DISMISSES without prejudice

              Plaintiff's Complaint for failure to follow a Court Order and

              failure to prosecute, DIRECTS the Clerk of Court to CLOSE this

              case and enter the appropriate judgment of dismissal, and DENIES

              Plaintiff leave to appeal in forma pauperis.

                   SO ORDERED, this                                               , 2020.




                                                a. LI^ GODBEY W00DT~JUDGE
                                                 [TED/STATES DISTRICT    COURT
                                                i^^ElRN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)
